DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 12, 2021. Claims 1-10 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on march 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP2020-048244 dated March 18, 2020.

Specification
The disclosure is objected to because of the following informalities: the paragraphs are not numbered as requested by MPEP 1.52(b)(6). Examiner notes that numbering the paragraphs in accordance with  MPEP 1.52(b)(6) assists with interviews and citations to the instant specification. Examiner kindly requests Applicant submit a new specification which follows the guidance under MPEP 1.52(b)(6).
Appropriate correction is required.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
a.	Claim 2 recites wherein:. The colon should be removed and there should be a semicolon rather than a comma before the clause.
b.	Claims 3-6 each use commas to separate limitations. The commas should be replaced with semicolons.
c.	Claim 5 recites wherein: twice. The redundant one should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	a first landmark position information acquisition portion… in claims 1 and 3-6. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
b.	a second landmark position information acquisition portion… in claims 1 and 3-6. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
c.	a landmark position estimation portion… in claims 1-7. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
d.	a map data acquisition portion… in claim 1. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
e.	a vehicle position identification portion… in claim 1. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
f.	a prediction portion… in claims 2-6. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
g.	an estimation state identification portion… in claims 7-8. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
h.	a display instruction portion… in claims 7-8. Structure for this/these limitation(s) may be found at least at claims 9 and 10, as originally filed; a computer and/or processor with memory and program instructions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 7 along with the corresponding dependent claim 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites close to an identical landmark position. The term close is a relative term which renders the claim indefinite. The term close is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance would be considered “close” in this context.

Claim 7 recites an estimation state identification portion. It is unclear how claim element differs from the vehicle position identification portion when both appear to use the estimated landmark position to estimate the vehicle position. For purposes of this Action, Examiner is using the terms interchangeably. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus, independent claim 9 is directed toward a computer implemented method, and independent claim 10 is directed toward an apparatus. Therefore, each of the independent claims 1, 9, and 10 along with  the corresponding dependent claims 2-8 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 9, and 10 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or organized human activity. The language of independent claim 9 is used for illustration: 
A vehicle position identification method that is used for a vehicle and is performed by a computer, the vehicle position identification method comprising: 
acquiring first landmark position information including, at least, a landmark distance with respect to a subject vehicle as position information of a landmark with respect to the subject vehicle, wherein the landmark is recognized from a detection result by a distance measuring sensor mounted on the vehicle, and a height of the landmark is higher than a height of a road surface (a person may note a stationary object he or she has seen before in the same location and note how far it is away); 
acquiring second landmark position information including, at least, a landmark elevation angle with respect to the subject vehicle, as the landmark position information with respect to the subject vehicle, wherein the landmark is recognized from a capture image by a camera mounted on the vehicle (a person may note the same stationary object he or she has seen before and note the position the stationary object resides); 
estimating a landmark position with respect to the subject vehicle based on the landmark elevation angle with respect to the subject vehicle in an acquired second landmark position information in addition to a landmark distance with respect to the subject vehicle in an acquired first landmark position information (a person may note the relative position between the stationary object and a vehicle); 
acquiring map data including a landmark position on a map (a person may think about a map of the location based on his or her experience and where that stationary object may reside within the mental map); and 
identifying a vehicle position on the map by collating an estimated landmark position with respect to the subject vehicle with the landmark position on the map in the map data (a person may conclude that the vehicle is in a position within the mental map based on the estimated position of the stationary object relative to the vehicle and the position of the stationary object within the mental map).


Under Step 2A, Prong One, independent claims 1, 9, and 10 recite, in part, an apparatus, a method, and an apparatus. Other than reciting a computer, a sensor, a processor, a camera, a distance measuring sensor, and a memory, nothing in the claims precludes the steps from being directed toward certain mental processes and/or organized human activity. Therefore, independent claims 1, 9, and 10 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” and “organized human activity” judicial exceptions are not integrated into a practical application.  For example, independent claims 1, 9, and 10 recite the additional elements of a computer, a sensor, a processor, a camera, a distance measuring sensor, and a memory.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a computer, a sensor, a processor, a camera, a distance measuring sensor, and a memory are not integrated into the claims as a whole, claims 1, 9, and 10 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 9, and 10 are not patent eligible. 

Dependent claims 2-8 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-8, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-8 are patent ineligible.

Examiner notes that an amendment directed toward controlling the physical operation of the vehicle or the like would assist in overcoming the current rejections under 35 U.S.C. 101. Alternatively, an amendment which requires a specific calculation ability outside the scope of what a human may do mentally and/or with a pen and paper would also assist in overcoming the current rejections under 35 U.S.C. 101. Examiner notes that Applicant should provide disclosure citations which support such amendments. Furthermore/alternatively, Examiner encourages Applicant to set an interview to discuss one or more possible amendments to overcome the rejections under 35 U.S.C. 101. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2019/0294898 (hereinafter, “Jin”).

Regarding claim 1, Jin discloses a vehicle position identification device for a vehicle (see at least Fig. 2, and [0004]), the vehicle position identification device comprising: 
a first landmark position information acquisition portion configured to acquire first landmark position information including, at least, a landmark distance with respect to a subject vehicle as position information of a landmark with respect to the subject vehicle, wherein the landmark is recognized from a detection result by a distance measuring sensor mounted on the vehicle, and a height of the landmark is higher than a height of a road surface (see at least Fig. 3, Fig. 4, element 62a, and [0044]-[0045]; the infrastructure element (i.e., landmark) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and angle of the landmark relative to the road is determined based at least on a distance to the landmark); 
a second landmark position information acquisition portion configured to acquire second landmark position information including, at least, a landmark elevation angle with respect to the subject vehicle, as the position information of the landmark with respect to the subject vehicle, wherein the landmark is recognized from a capture image by a camera mounted on the vehicle  (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; the infrastructure element/signs/etc. (i.e., landmark) (hereinafter, “landmark”) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and elevation angle of the landmark relative to the road is determined based at least on a distance to the landmark. The sensor, for example a camera, may detect an encoded dataset from the landmark via an image captured thereby. All of the sensors may be mounted to the vehicle); 
a landmark position estimation portion configured to estimate a landmark position with respect to the subject vehicle based on the landmark elevation angle with respect to the subject vehicle in the second landmark position information acquired by the second landmark position information acquisition portion in addition to the landmark distance with respect to the subject vehicle in the first landmark position information acquired by the first landmark position information acquisition portion (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera); 
a map data acquisition portion configured to acquire map data including a landmark position on a map (see at least [0058]; the GPS navigation system may use the positions of the landmarks found in map data comprising landmark position information to improve the localization of the map); and 
a vehicle position identification portion configured to identify a vehicle position on the map by collating the landmark position, estimated by the landmark position estimation portion, with respect to the subject vehicle with the landmark position on the map in the map data (see at least [0004], [0031], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined. The map is considered the global map comprising global coordinates corresponding to the landmarks).

Regarding claim 2, Jin discloses all of the limitations of claim 1. Additionally, Jin discloses 
a prediction portion configured to predict a landmark position with respect to the subject vehicle based on subject vehicle behavior information and the landmark position that is located with respect to the subject vehicle and estimated by the landmark position estimation portion at a previous time point (see at least [0019], [0032]-[0034], and [0057]; past trend information for the vehicle may be used to predict the landmark positions relative to the vehicle based on previous data collected by the vehicle relative to the landmark); and 
a correlation process portion configured to identify a combination of the first landmark position information and the second landmark position information of which positions are close to an identical landmark position predicted by the prediction portion (see at least Fig. 3, Fig. 4, element 62a, [0017], [0019], [0031]-[0034], [0044]-[0045], and [0057]-[0058]; the landmarks which are located relative to the vehicle are corresponded to map data associated with the same position information and which are predicted to be in the same location), 
wherein: 
the landmark position estimation portion estimates the landmark position with respect to the subject vehicle based on the first landmark position information and the second landmark position information of the combination identified by the correlation process portion  (see at least [0004], [0031], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined. The map is considered the global map comprising global coordinates corresponding to the landmarks).
Jin does not explicitly teach the closeness of the calculations for the detected landmark and those stored in the map. However, one of ordinary skill in the art would recognize that closeness to an expected location of a landmark would be an obvious means of determining which landmarks correlate to one another. Therefore, it would obvious to one of ordinary skill in the art, before the time of filing, to modify Jin to specify relating the position closeness between map landmarks and real-world landmarks. 

Regarding claim 3, Jin discloses all of the limitations of claim 1. Additionally, Jin discloses 
a prediction portion configured to predict a landmark position with respect to the subject vehicle based on the landmark position that is located with respect to the subject vehicle and estimated by the landmark position estimation portion at a previous time point (see at least [0019], [0032]-[0034], and [0057]; past trend information for the vehicle may be used to predict the landmark positions relative to the vehicle based on previous data collected by the vehicle relative to the landmark), 
wherein: 
the landmark position estimation portion is configured to estimate the landmark position with respect to the subject vehicle by integrally using the landmark distance with respect to the subject vehicle in the first landmark position information acquired by the first landmark position information acquisition portion  (see at least Fig. 3, Fig. 4, element 62a, [0017], [0019], [0032]-[0034], [0044]-[0045], and [0057]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera for past and present landmarks);
the landmark elevation angle with respect to the subject vehicle in the second landmark position information acquired by the second landmark position information acquisition portion  (see at least Fig. 3, Fig. 4, element 62a, [0017], [0019], [0032]-[0034], [0044]-[0045], and [0057]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera for past and present landmarks);
the landmark distance between the landmark position predicted by the prediction portion and the subject vehicle (see at least [0004], [0017], [0019], [0031]-[0034], [0044]-[0045], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined for both current and previous landmark positioning timestamps. The map is considered the global map comprising global coordinates corresponding to the landmarks), and 
a past history of the landmark distance in the first landmark position information, the landmark elevation angle, and the landmark distance between the landmark position predicted by the prediction portion and the subject vehicle (see at least [0004], [0017], [0019], [0031]-[0034], [0044]-[0045], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined for both current and previous landmark positioning timestamps. The map is considered the global map comprising global coordinates corresponding to the landmarks).

Each of claims 4, 5 and 6 is considered an obvious variant of one another. Examiner notes that, if Applicant wishes to distinguish between the claims as being non-obvious, Examiner reserves the right at that time to restrict the affected claims. 
Each of claims 4, 5, and 6 recites the limitations of claim three, which are rejected under the same reasoning as claim 3, and each recites a different mathematical way of estimating the landmark position relative to the vehicle. Jin teaches, for example, the use of a Kalman filter as recited in claim 5; see Jin at least at [0036]. Therefore, each of claims 4, 5, and 6 are rendered obvious in view of Jin. 

Regarding claim 7, Jin discloses all of the limitations of claim 1. Additionally, Jin discloses 
an estimation state identification portion configured to identify an estimation state of the landmark position, estimated by the landmark position estimation portion, with respect to the subject vehicle (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera); and 
a display instruction portion configured to cause a display device mounted on the vehicle to perform display in accordance with the estimation state identified by the estimation state identification portion (see at least [0035] and the publication generally; information obtained by the module may be displayed to the user which includes at least the estimated state of the landmark position, because the estimated state is obtained by the module).

Regarding claim 8, Jin discloses all of the limitations of claim 7. Additionally, Jin discloses 
the estimation state estimated by the estimation state identification portion includes, at least, a state showing that the distance measuring sensor or the camera is usable for estimating the landmark position (see at least [0035] and the publication generally; information obtained by the module may be displayed to the user which includes at least the estimated state of the landmark position, because the estimated state is obtained by the module. When the display occurs, it is indicative that the sensors are working or there wouldn’t be a display); and 
the display instruction portion is configured to cause the display device to change a display mode in accordance with a difference of the state showing that the distance measuring sensor or the camera is usable for estimating the landmark position (see at least [0035] and the publication generally; information obtained by the module may be displayed to the user which includes at least the estimated state of the landmark position, because the estimated state is obtained by the module. When the display occurs, it is indicative that the sensors are working or there wouldn’t be a display).

Regarding claim 9, Jin discloses a vehicle position identification method that is used for a vehicle and is performed by a computer (see at least Fig. 2, [0004], and [0020]), the vehicle position identification method comprising: 
acquiring first landmark position information including, at least, a landmark distance with respect to a subject vehicle as position information of a landmark with respect to the subject vehicle, wherein the landmark is recognized from a detection result by a distance measuring sensor mounted on the vehicle, and a height of the landmark is higher than a height of a road surface (see at least Fig. 3, Fig. 4, element 62a, and [0044]-[0045]; the infrastructure element (i.e., landmark) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and angle of the landmark relative to the road is determined based at least on a distance to the landmark);  
acquiring second landmark position information including, at least, a landmark elevation angle with respect to the subject vehicle, as the landmark position information with respect to the subject vehicle, wherein the landmark is recognized from a capture image by a camera mounted on the vehicle (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; the infrastructure element/signs/etc. (i.e., landmark) (hereinafter, “landmark”) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and elevation angle of the landmark relative to the road is determined based at least on a distance to the landmark. The sensor, for example a camera, may detect an encoded dataset from the landmark via an image captured thereby. All of the sensors may be mounted to the vehicle);  
estimating a landmark position with respect to the subject vehicle based on the landmark elevation angle with respect to the subject vehicle in an acquired second landmark position information in addition to a landmark distance with respect to the subject vehicle in an acquired first landmark position information (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera);  
acquiring map data including a landmark position on a map (see at least [0058]; the GPS navigation system may use the positions of the landmarks found in map data comprising landmark position information to improve the localization of the map); and
identifying a vehicle position on the map by collating an estimated landmark position with respect to the subject vehicle with the landmark position on the map in the map data (see at least [0004], [0031], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined. The map is considered the global map comprising global coordinates corresponding to the landmarks).

Regarding claim 10, Jin discloses a vehicle position identification device for a vehicle (see at least Fig. 2, [0004], and [0020]), the vehicle position identification device comprising: 
one or more processors (see at least [0020] and [0023]); and 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to at least (see at least [0020] and [0023]): 
acquire first landmark position information including, at least, a landmark distance with respect to a subject vehicle as position information of a landmark with respect to the subject vehicle, wherein the landmark is recognized from a detection result by a distance measuring sensor mounted on the vehicle, and a height of the landmark is higher than a height of a road surface (see at least Fig. 3, Fig. 4, element 62a, and [0044]-[0045]; the infrastructure element (i.e., landmark) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and angle of the landmark relative to the road is determined based at least on a distance to the landmark);  
acquire second landmark position information including, at least, a landmark elevation angle with respect to the subject vehicle, as the position information of the landmark with respect to the subject vehicle, wherein the landmark is recognized from a capture image by a camera mounted on the vehicle  (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; the infrastructure element/signs/etc. (i.e., landmark) (hereinafter, “landmark”) may be detected by a sensor mounted atop a vehicle and the elevation (i.e., height) and elevation angle of the landmark relative to the road is determined based at least on a distance to the landmark. The sensor, for example a camera, may detect an encoded dataset from the landmark via an image captured thereby. All of the sensors may be mounted to the vehicle);  
estimate a landmark position with respect to the subject vehicle based on the landmark elevation angle with respect to the subject vehicle in acquired second landmark position information in addition to the landmark distance with respect to the subject vehicle in acquired first landmark position information (see at least Fig. 3, Fig. 4, element 62a, [0017], and [0044]-[0045]; all of the sensors may be mounted to the vehicle, and the relative location is determined based at least on the determining of the distance to the landmark, the elevation of the landmark, and the elevation angle of the landmark collected by one or more sensors including at least a camera);  
acquire map data including a landmark position on a map (see at least [0058]; the GPS navigation system may use the positions of the landmarks found in map data comprising landmark position information to improve the localization of the map); and
identify a vehicle position on the map by collating the landmark position, estimated by the landmark position estimation portion, with respect to the subject vehicle with the landmark position on the map in the map data (see at least [0004], [0031], [0038], [0050], [0058], and the publication generally; precision of the position coordinates (i.e., map data) of the global location of the landmarks is determined. Based on those position coordinates and the position of the vehicle relative to the landmark, the position of the vehicle at both a local and global level may be determined. The map is considered the global map comprising global coordinates corresponding to the landmarks).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0145781 which relates to comparing landmark sensor data to the predicted landmark data and using that correlation to determine the vehicle position 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663